IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                            No. 94-40166
                          Summary Calendar
                       _____________________

                       Douglas E. Mitchell,

                                           Plaintiff/Appellant,

                                versus

                  Bob Owens, Chairman, Pardon &
                         Paroles Division,

                                           Defendant/Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                For the Eastern District of Texas
                           (1:94-CV-666)
_________________________________________________________________

                          (May 18, 1995)

Before JOHNSON, DUHÉ, and BENAVIDES, Circuit Judges.*

JOHNSON, Circuit Judge:

     Texas prison inmate, acting pro se and in forma pauperis,

filed a civil rights action against the Chairman of the Texas

Board of Pardon and Paroles alleging that his constitutional

rights had been violated by the state's failure to grant him

parole.   The district court dismissed suit as frivolous and

inmate appeals.   Because the appeal is frivolous, it is

DISMISSED.   See Loc.R. 42.2.


     *
        Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
I.    FACTS AND PROCEDURAL HISTORY

      Douglas E. Mitchell alleges that he has served the statutory

minimum required under Texas law for placement on parole.      He

received an initial interview with a parole counselor, but

several months passed from the date of that interview without

Mitchell having received any notice of parole action.      Hence,

Mitchell brought this action, pro se and in forma pauperis,

pursuant to 42 U.S.C. § 1983 seeking declaratory and injunctive

relief regarding his parole status.

      The case was referred to a magistrate who determined that

inmates in the Texas prison system have no protected liberty

interest in being released on parole.      Thus, the magistrate judge

recommended that Mitchell's action be dismissed as frivolous.

      Mitchell objected to the Magistrate Judge's Report and

Recommendation.      In those objections, Mitchell suggested that he

is seeking to be released on mandatory supervision rather than

parole.   The district court rejected Mitchell's objections,

though, finding that Mitchell did not meet the criteria for

mandatory supervision.      Hence, the district court adopted the

Magistrate Judge's recommendation and dismissed Mitchell's claims

as frivolous.      Mitchell now appeals.

II.   DISCUSSION

      An in forma pauperis complaint may be dismissed as frivolous

pursuant to 28 U.S.C. § 1915(d) if it has no arguable basis in

law or fact.    Denton v. Hernandez, 504 U.S. 25, ___, 112 S.Ct.

1728, 1733 (1992); Booker v. Koonce, 2 F.3d 114, 116 (5th Cir.


                                    2
1993); Ancar v. Sara Plasma, Inc., 964 F.2d 465, 468 (5th Cir.

1992).   In making these judgments, district courts are vested

with broad discretion and this Court will disturb such a

determination only for an abuse of that discretion.     Green v.

McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986).

     To recover under 42 U.S.C. § 1983, a plaintiff must prove

that he was deprived of a federal right.     See Daniel v. Ferguson,

839 F.2d 1124, 1128 (5th Cir. 1988).   The extent of a prisoner's

liberty interest in parole-release matters is defined by state

statute.   See Gilbertson v. Texas Bd. of Pardons & Paroles, 993

F.2d 74, 75 (5th Cir. 1993).   In Gilbertson, this Court held that

the Texas statute does not create a constitutionally-protected

interest in a tentative parole date or other parole-release

matters.   Id.

     Because the Texas statute does not create a constitutional

right in parole matters, Mitchell's arguments regarding his

eligibility for parole and the propriety of the Board's actions

do not implicate the denial of a federal right.     See Id.; Tex.

Code Crim. Proc. Ann. art. 42.18 § West Supp. 1994).    Thus, this

claim was properly dismissed as frivolous.1

III. CONCLUSION

     The appeal is DISMISSED as frivolous.     See Loc.R. 42.2.



     1
        This Court also concurs with the district court that
Mitchell has not met, or even alleged that he has met, the
criteria for release on mandatory supervision. Accordingly, this
complaint lacks any arguable basis in either fact or law and thus
was properly dismissed as frivolous.

                                 3